UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT



                                      No. 18-2000


In re: JERMAINE ANTWAN TART,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:17-ct-03207-D)


Submitted: December 4, 2018                                       Decided: January 2, 2019


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermaine Antwan Tart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine Tart petitions for a writ of mandamus seeking an order compelling North

Carolina state prison officials to turn over two checks they allegedly stole from him. We

deny the petition.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Moreover, this court does not have

jurisdiction to grant mandamus relief against state officials. Gurley v. Superior Ct. of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969).

       Because Tart seeks an order directing action by state officials, the relief he seeks is

not available by way of mandamus. Accordingly, we deny the petition for writ of

mandamus. We deny Tart’s motions for joinder, for payment of fees for a material

witness, for appointment of counsel, and for injunctive relief and a temporary restraining

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2